COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


R. WAYNE JOHNSON,


                            Appellant,

v.

TEXAS TECH UNIVERSITY, ET AL.,

                            Appellees.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00256-CV

Appeal from the

County Court at Law No. 3 

of El Paso County, Texas 

(TC#2008-796) 

MEMORANDUM OPINION

	This is an attempted appeal from the denial of Appellant's motion to recuse the trial judge. 
On August 18, 2008, the Clerk of the Court, notified the parties that an interlocutory ruling on a
motion to recuse is not an appealable order, and the Court would consider dismissal of the appeal
unless grounds for maintaining jurisdiction were shown.  An order denying a motion to recuse is an
order that may be reviewed on appeal from the final judgment. See Tex. R. Civ. P. 18a(f).  Appellant
has failed to provide any grounds for the continuing jurisdiction of this Court.   Accordingly, we
dismiss this appeal for want of jurisdiction.

						KENNETH R. CARR, Justice
October 2, 2008

Before Chew, C.J., McClure, and Carr, JJ.